DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 8/23/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 8/23/2019 are acknowledged and acceptable.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  In line 9 of claim 1, “same” appears to be a typographical error.  Examiner assumes that the proper word in its place is “some”.  The same error appears at line 8 of claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the use of the abbreviation “i.e.” in line 2 is indefinite because it fails to clearly define what is intended to be claimed, or if the subject matter following the abbreviation is positively claimed.  

Claim 7 recites the limitation "the adhesive" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. (U.S. Patent Application Publication 2016/0169647) in view of Reusch et al. (U.S. Patent 4,648,227).

In regards to claim 1, Medina et al (henceforth referred to as Medina) disclose device for the connection and linear separation of two elements, a first element and a second element (items 10 and 20), linearly connected to one another by connecting means, and having to be securely separated, the separation taking place by warming- up of the connecting means, said warming-up being triggered remotely (control device, item 60).  Medina teaches two attached components that are connected via a connecting means that is “warmed up” to break and release the components (pars. 13 and 16), the device comprising:

— a pyrogenic material, heat generator, placed close to the connecting means (par. 51); and
— means for remotely pyrotechnically triggering the pyrogenic material (item 60), wherein:
— Medina fails to explicitly teach that the pyrogenic material is placed in a tube.  However, Reusch et al (henceforth referred to as Reusch) teaches using a tube filled with pyrogenic material (expandable tube, item 46) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to encompass the pyrogenic material of Medina in a tube as taught by Reusch, to secure the pyrogenic material;
some placed between the first element  and the second element.  As depicted, the pyrogenic material is positioned between the components; and
— the connecting means are composed of an adhesive placed between the tube  and each of the first and second elements.  Medina teaches using resin or glue on the contacting sides of the pyrogenic material.

In regards to claim 2, Medina discloses that the adhesive is a thermally insulating adhesive in relation to the tube and the first and second elements.  The adhesive disclosed in Medina has inherent insulation properties.

In regards to claim 3, Medina discloses a retainer system for retaining the tube on the first element.  The tube, as modified by Reusch, is retained by the surrounding components.

In regards to claim 4, Medina discloses that the retainer system is metallic.  The components of Medina as modified by Reusch include metallic retaining portions.

In regards to claim 5, Medina discloses that the device is applied to a space vehicle, the first element corresponding to a carrier stage, the second element corresponding to a carried stage.  The vehicle of the Medina invention is a space vehicle.

In regards to claim 6, Medina discloses that the pyrogenic material is a mixture of thermite and an intermetallic composition (par. 51).

In regards to claim 7, Medina discloses method for the connection and linear separation of two elements, a first element and a second element intended to be linearly connected to one another temporarily by connecting means, and having to be securely separated, the separation taking place by warming-up of the connecting means.  Medina teaches two attached components that are connected via a connecting means that is “warmed up” to break and release the components (pars. 13 and 16), 
said warming-up being triggered remotely.  Medina teaches triggering using the control device (item 60),

— connecting the first element and the second element by the adhesive.  Medina teaches using resin or glue on the contacting sides of the pyrogenic material;
— Medina teaches disposing a pyrogenic material, heat generator, but fails to explicitly teach disposing in a tube.  However, Reusch teaches using a tube filled with pyrogenic material (expandable tube, item 46) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to encompass the pyrogenic material of Medina in a tube as taught by Reusch, to secure the pyrogenic material;
same placed between the first element and the second element, in the middle of the adhesive.  The pyrogenic material of Medina is placed between the elements, 
the pyrogenic material being activatable by an electrical control connection.  Medina teaches electrical control of the device; and
— pyrotechnically triggering said pyrogenic material in order to cause the rapid warming-up of the adhesive and to obtain the separation of the first and second elements.  The Medina device functions in the manner claimed.

Summary/ConclusionClaims 1-7 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641